Case 8:20-cv-02554-SCB-JSS Document 40 Filed 02/08/21 Page 1 of 3 PageID 175




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


INKGRAPH TECHNO, LLC,

             Plaintiff,
v.                                                Case No. 8:20-cv-2554-SCB- JSS

SUNIL TRIPATHY, ET AL,

          Defendants.
______________________________/

                                      ORDER

      This cause comes before the Court on Plaintiff’s Motion for Alternative

Service of Process on Sunil Tripathy. (Doc. No. 36). As explained below, the

motion is denied.

      Plaintiff filed suit against several defendants, including Defendant Sunil

Tripathy, on October 30, 2020. Plaintiff has tried to serve Tripathy, but it now

believes that Tripathy may be residing or working in India. As a result, Plaintiff

asks the Court to allow it to serve Tripathy via alternative methods, pursuant to

Federal Rule of Civil Procedure 4(f)(3), rather than by personal service.

      Rule 4 provides the following, in relevant part:

             Unless federal law provides otherwise, an individual . . .
             may be served at a place not within any judicial district of
             the United States:
             (1) by any internationally agreed means of service that is
             reasonably calculated to give notice, such as those
Case 8:20-cv-02554-SCB-JSS Document 40 Filed 02/08/21 Page 2 of 3 PageID 176




            authorized by the Hague Convention on the Service
            Abroad of Judicial and Extrajudicial Documents; [or]
                               *      *     *
            (3) by other means not prohibited by international
            agreement, as the court orders.

Fed. R. Civ. P. 4. The decision to approve service by alternative means lies within

the Court’s discretion.   See Berluti SA v. BerlutiShoeOutlet.com, 2020 WL

6078055, at *1 (S.D. Fla. April 9, 2020).

      India is a member of the Hague Convention, and as such, Plaintiff can serve

Tripathy in India pursuant to the means provided by the Hague Convention, or

Plaintiff can serve him by other means that are not prohibited by the Hague

Convention if the Court approves such means. Plaintiff is requesting that the Court

approve alternative means of service consisting of emailing Tripathy at three email

addresses, mailing Tripathy at a possible work address in India, and posting a

message to Tripathy’s LinkedIn contact link.

      The Court acknowledges that the Hague Convention does not prohibit email

and web publication as a means of service, nor has India specifically objected to

those methods. See id. However, India has objected to service by mail, see id. at

n.1, and as such, that method cannot be approved by this Court, see In re Bitconnect

Securities Litigation, 2020 WL 3496331, at *2 (S.D. Fla. Jan. 9, 2020).

      While other courts have approved email and web publication as a means of

service, see Kipu v. Zencharts, LLC, 2018 WL 8264634 (S.D. Fla. Mar. 29, 2018),


                                            2
Case 8:20-cv-02554-SCB-JSS Document 40 Filed 02/08/21 Page 3 of 3 PageID 177




this Court has some concerns with those methods. Specifically, those methods do

not necessarily provide evidence that the recipient actually received notice of the

lawsuit. If the recipient responds to the email or LinkedIn message, that could be

proof of actual notice, but there is no guarantee that the recipient will do so.

Therefore, the Court believes that the better practice for ensuring notice in this case

is to serve Tripathy in accordance with the means set forth in the Hague Convention.

The Court is mindful that this may be a timely process, and as such, Plaintiff is

directed to file a status report every 30 days regarding its efforts to serve Tripathy

until it files proper proof of service. If Plaintiff does not begin the process of serving

Tripathy within thirty days and so report its efforts within its first status report, the

Court will dismiss Plaintiff’s claims against Tripathy for failure to prosecute.

      Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for

Alternative Service of Process on Sunil Tripathy (Doc. No. 36) is DENIED.

Plaintiff is directed to file a status report every thirty days regarding its efforts to

serve Tripathy until it files proper proof of service.

      DONE AND ORDERED at Tampa, Florida, this 8th day of February, 2021.




Copies to:
Counsel of Record


                                            3
